



AMENDMENT NO. 5 TO CREDIT AGREEMENT
AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment No. 5”), dated as of June
27, 2018, by and among PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Borrower”), the other Reaffirming Parties (as defined below) party hereto, the
Lenders party hereto and GOLDMAN SACHS BANK USA, as administrative agent (in
such capacity, including any permitted successor thereto, the “Administrative
Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of April 3, 2017, among the Borrower, the lenders party thereto from time to
time (collectively, the “Lenders” and each individually, a “Lender”) and Goldman
Sachs Bank USA, as Administrative Agent (as amended by that certain Amendment
No. 1 to Credit Agreement, dated as of September 18, 2017, that certain
Amendment No. 2 to Credit Agreement, dated as of November 17, 2017, that certain
Amendment No. 3 to Credit Agreement, dated as of December 8, 2017, and that
certain Amendment No. 4 to Credit Agreement, dated as of April 11, 2018, and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to, but not including, the date hereof, the
“Credit Agreement”);
WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein (the Credit Agreement, as amended by this Amendment No. 5, the
“Amended Credit Agreement”); and
WHEREAS, each Loan Party party hereto and Gibraltar Holdings (collectively, the
“Reaffirming Parties”, and each, a “Reaffirming Party”) expects to realize
substantial direct and indirect benefits as a result of this Amendment No. 5
becoming effective and the consummation of the transactions contemplated hereby
and agrees to reaffirm its obligations under the Credit Agreement, the Security
Documents, and the other Loan Documents to which it is a party.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:
SECTION 1.CERTAIN DEFINITIONS. Capitalized terms used (including in the preamble
and recitals hereto) but not defined herein shall have the meanings assigned to
such terms in the Amended Credit Agreement. As used in this Amendment No. 5:
“Administrative Agent” is defined in the preamble hereto.
“Amended Credit Agreement” is defined in the second recital hereto.
“Amendment No. 5” is defined in the preamble hereto.




US-DOCS\101516895.11

--------------------------------------------------------------------------------




“Amendment No. 5 Effective Date” means the date on which the conditions set
forth in Section 5 of this Amendment No. 5 are satisfied or waived.
“Borrower” is defined in the preamble hereto.
“Credit Agreement” is defined in the first recital hereto.
“Security Agreement Amendment No. 1” means that certain Amendment No. 1 to the
Priority Lien Pledge and Security Agreement, between the Borrower, the
subsidiaries of the Borrower party thereto and the Collateral Trustee, in the
form of Exhibit A attached hereto or any such other form reasonably acceptable
to the Administrative Agent and the Borrower.
“Lenders” is defined in the first recital hereto.
“Reaffirming Parties” is defined in the third recital hereto.
SECTION 2.    AMENDMENTS TO LOAN DOCUMENTS.
(a)
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
the following defined terms to read in their entirety as follows:

“Gibraltar Holdings” means Peabody Holdings (Gibraltar) Limited, or any
successor entity (including via redomiciliation) that directly holds the Capital
Stock of Peabody Investments (Gibraltar) Limited.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Collateral Trust Agreement, the CTA Amendment (as defined in the Fourth
Amendment), each Note, the Issuer Documents, the Fee Letters, the Guaranty, each
Security Document and any ABL Intercreditor Agreement.
(b)
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
the last sentence of the definition of “Guarantors” to read in its entirety as
follows:

“For the avoidance of doubt and notwithstanding anything herein or in any other
Loan Document to the contrary, (x) no Foreign Subsidiary now owned or hereafter
formed or acquired shall be a Guarantor and (y) Gibraltar Holdings shall not be
a Guarantor.”
(c)
Section 1.01 of the Credit Agreement is hereby amended by adding the following
defined terms in appropriate alphabetical order:



-2-
US-DOCS\101516895.11

--------------------------------------------------------------------------------




“Fifth Amendment” means that certain Amendment No. 5 to Credit Agreement, dated
as of 27, 2018, by and among the Borrower, the other Reaffirming Parties (as
defined therein), the Lenders party thereto and the Administrative Agent.
“Fifth Amendment Effective Date” means 27, 2018.
“Permitted Australian Restructuring Transactions” means the restructuring of
non-Loan Party Restricted Subsidiaries organized under the laws of Australia,
the Netherlands or Gibraltar for tax and organizational efficiency purposes,
including the mergers, dissolutions, distributions, contributions, restricted
payments, dispositions, intercompany loans, investments, redomiciling and other
transactions undertaken to effect such restructuring, in each case, by and among
such non-Loan Party Restricted Subsidiaries.
(d)
Section 6.16(e) of the Credit Agreement is hereby amended to add the following
sentence at the end thereof:



“Notwithstanding anything herein or in any other Security Document to the
contrary, Administrative Agent is hereby authorized to deliver additional
directions in writing to the Collateral Trustee from time to time (it being
agreed that each such direction shall constitute an Act of Required Secured
Parties under the Collateral Trust Agreement, and, by its execution hereof,
Lenders constituting Required Lenders shall be deemed to have provided written
consent to each such direction) authorizing and directing the Collateral Trustee
to execute additional Security Documents and amendments thereto (in each case,
covering additional or new property or assets, as determined in the
Administrative Agent’s sole discretion).”
(e)
Section 7.13 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:



“7.13    Restrictions on Specified Subsidiaries. (a) With respect to each
Specified Subsidiary, permit such Specified Subsidiary to, (i) retain any cash
other than cash (A) necessary to continue to operate in the ordinary course and
comply with any Requirement of Law, as reasonably determined by it or the
Borrower, or (B) where such Specified Subsidiary has taken commercially
reasonable efforts to execute and deliver a deposit account control agreement
perfecting the Collateral Trustee’s Lien in such deposit account; (ii)
consolidate with or merge with or into any Person; (iii) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than (A) the Indebtedness and obligations under this Agreement and the
other Loan Documents, (B) solely with respect


-3-
US-DOCS\101516895.11

--------------------------------------------------------------------------------




to Gibraltar Holdings, intercompany Indebtedness permitted hereunder and (C) to
the extent otherwise permitted hereunder, the Indebtedness and obligations under
the Priority Lien Notes Documents and the ABL Credit Documents; (iv) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired, leased or licensed by it other than the Liens created under the
Security Documents to which it is a party and, to the extent otherwise permitted
hereunder, the Priority Lien Notes Documents; (v) sell or otherwise dispose of
any Equity Interests of Gibraltar Holdings or Peabody Investments (Gibraltar)
Limited, as applicable; or (vi) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons; and (b) with respect to
each Specified Subsidiary (other than Gibraltar Holdings), permit such Specified
Subsidiary to, (i) engage in any business or activity or own any assets other
than (A) holding 100% of the Equity Interests of Gibraltar Holdings, (B)
performing its obligations and activities incidental thereto under the Loan
Documents, the Priority Lien Notes Documents and the ABL Credit Documents; and
(C) making Restricted Payments to a Guarantor or the Borrower; (ii) convey,
transfer, lease or license any of its assets to, any Person; or (iii) create or
acquire any Subsidiary or make or own any Investment in any Person (other than
any intercompany Investments to a Guarantor or the Borrower), in each case,
after the Closing Date; provided, that, notwithstanding the foregoing, Gibraltar
Holdings can undertake any action necessary or desirable to consummate the
Permitted Australian Restructuring Transactions.”


(f)
Article VII of the Credit Agreement is hereby amended by adding the following
new Section 7.19 thereto:



“7.19    Permitted Australian Restructuring Transactions. Nothing in this
Article VII shall prohibit the non-Loan Party Restricted Subsidiaries from
consummating the Permitted Australian Restructuring Transactions and, for the
avoidance of doubt, the restrictions in Section 7.08 hereof shall not apply with
respect to the Permitted Australian Restructuring Transactions (including, for
the avoidance of doubt, an opinion from an accounting, appraisal or investment
banking firm of national standing shall not be required).”
SECTION 3.    REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
Amendment No. 5 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or text of like import referring to the Credit
Agreement shall mean and be a reference to the Amended Credit Agreement. This
Amendment No. 5 shall for all purposes constitute a “Loan Document” under and as
defined in the Credit Agreement and the other Loan Documents.


-4-
US-DOCS\101516895.11

--------------------------------------------------------------------------------




SECTION 4.    REPRESENTATIONS & WARRANTIES. In order to induce the Lenders and
the Administrative Agent to enter into this Amendment No. 5, each Loan Party
hereby represents and warrants to the Lenders and the Administrative Agent on
and as of the Amendment No. 5 Effective Date that each of the representations
and warranties made by the Borrower contained in Article V of the Credit
Agreement and by each Loan Party contained in each other Loan Document shall be
true and correct in all material respects on and as of the Amendment No. 5
Effective Date with the same effect as though made on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4, the representations and warranties
contained in subsection (b) of Section 5.05 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (b)
of Section 6.01 of the Credit Agreement; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality or by a
reference to a Material Adverse Effect in the text thereof; provided further
that all references in the representations set forth in Sections 5.01, 5.02,
5.03, 5.04, 5.06, 5.07 and 5.15 of the Credit Agreement to “Loan Documents”
shall be deemed to be references to this Amendment No. 5 and the other Loan
Documents (including the Credit Agreement) as amended by this Amendment No. 5.
SECTION 5.    CONDITIONS PRECEDENT. The effectiveness of this Amendment No. 5
shall be subject to the satisfaction or waiver of the following conditions
precedent (the date on which such conditions precedent are so satisfied or
waived, the “Amendment No. 5 Effective Date”):  
(a)
The Administrative Agent shall have received a duly authorized, executed and
delivered counterpart of the signature page to this Amendment No. 5 from each
Loan Party named on the signature pages hereto, the Administrative Agent and the
Required Lenders.

(b)
The Administrative Agent shall have received a duly authorized, executed and
delivered counterpart of the signature pages to Security Agreement Amendment No.
1 from the Loan Parties named on the signature pages thereto and the Priority
Collateral Trustee.

(c)
No Default or Event of Default shall exist, or would result immediately, from
the effectiveness of this Amendment No. 5.

(d)
The representations and warranties of (i) the Borrower contained in Article V of
the Credit Agreement and (ii) each Loan Party contained in each other Loan
Document shall be true and correct in all material respects on and as of the
Amendment No. 5 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier



-5-
US-DOCS\101516895.11

--------------------------------------------------------------------------------




date, and except that the representations and warranties contained in subsection
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clause (b) of Section 6.01 of the Credit
Agreement; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality or by a reference to a Material Adverse Effect in the
text thereof.
(e)
The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
clauses (c) and (d) of this Section 5 have been satisfied.

(f)
The Administrative Agent shall have received, on behalf of each Lender that
shall have delivered an executed signature page to this Amendment No. 5, and
released such signature page, on or prior to 12:00 p.m. (New York time) on June
27, 2018, payment of a non-refundable consent fee in an amount equal to .05%
multiplied by the sum of such Lender’s Incremental Revolving Commitment and the
unpaid principal balance of Term Loans held by such Lender, which consent fee
shall be earned in full on the date hereof.

SECTION 6.    REAFFIRMATION.
(a)
To induce the Lenders and the Administrative Agent to enter into this Amendment
No. 5, each of the Loan Parties and Gibraltar Holdings hereby acknowledges and
reaffirms its obligations under each Loan Document to which it is a party,
including, without limitation, any grant, pledge or collateral assignment of a
lien or security interest, as applicable, contained therein, in each case as
amended, restated, amended and restated, supplemented or otherwise modified
prior to or as of the date hereof (including as amended pursuant to the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
this Amendment No. 5) (collectively, the “Reaffirmed Documents”). The Borrower
acknowledges and agrees that each of the Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Amendment No. 5.

(b)
In furtherance of the foregoing Section 6(a), each Loan Party, in its capacity
as a Guarantor under the Guaranty to which it is a party (in such capacity, each
a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the Secured
Obligations under the terms and conditions of such Guaranty and agrees that such
Guaranty remains in full force and effect to the extent set forth in such
Guaranty and after giving effect to this Amendment No. 5, and is hereby
ratified, reaffirmed and confirmed. Each Reaffirming Loan Guarantor hereby
confirms that it consents to the terms of this Amendment No. 5 and the Amended



-6-
US-DOCS\101516895.11

--------------------------------------------------------------------------------




Credit Agreement. Each Reaffirming Loan Guarantor hereby (i) acknowledges and
agrees that the Guaranty and each of the Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Amendment No. 5, (ii) acknowledges and agrees that it will
continue to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all Secured Obligations under each of
the Loan Documents to which it is a party and (iii) acknowledges, agrees and
warrants for the benefit of the Administrative Agent, the Collateral Trustee and
each other Secured Party that there are no rights of set-off or counterclaim,
nor any defenses of any kind, whether legal, equitable or otherwise, that would
enable such Reaffirming Loan Guarantor to avoid or delay timely performance of
its obligations under the Loan Documents.
(c)
In furtherance of the foregoing Section 6(a), Gibraltar Holdings and each of the
Loan Parties that is party to any Security Document, in its capacity as a
“grantor”, “pledgor” or other similar capacity under such Security Document (in
such capacity, each a “Reaffirming Grantor”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Amendment No. 5 and
the transactions contemplated hereby. In addition, each Reaffirming Grantor
reaffirms the security interests granted by such Reaffirming Grantor under the
terms and conditions of the Security Documents (in each case, to the extent a
party thereto) to secure the Secured Obligations and agrees that such security
interests remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. Each Reaffirming Grantor hereby (i) confirms that each Security
Document to which it is a party or is otherwise bound and all Collateral
encumbered thereby will continue to secure, to the fullest extent possible in
accordance with the Security Documents, the payment and performance of the
Secured Obligations, including without limitation the payment and performance of
all such applicable Secured Obligations that are joint and several obligations
of each Guarantor and each Reaffirming Grantor now or hereafter existing, in
each case pursuant to the terms of the Security Documents such Reaffirming
Grantor is a party to, (ii) confirms its respective grant to the Collateral
Trustee for the benefit of the Secured Parties of the security interest in and
continuing Lien on all of such Reaffirming Grantor’s right, title and interest
in, to and under all Collateral to which such Reaffirming Grantor granted a
security interest in and a continuing Lien on pursuant to the terms of the
Security Documents to which such Reaffirming Grantor is party to, in each case
whether now owned or existing or hereafter acquired or arising and wherever
located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Secured Obligations, subject to the terms contained in the applicable Loan
Documents and (iii) confirms its



-7-
US-DOCS\101516895.11

--------------------------------------------------------------------------------




respective pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Security Documents to
which it is a party.
(d)
Gibraltar Holdings and each Guarantor (other than the Borrower) acknowledges and
agrees that (i) it is not required by the terms of the Credit Agreement or any
other Loan Document to consent to this Amendment No. 5 and (ii) nothing in the
Credit Agreement, this Amendment No. 5 or any other Loan Document shall be
deemed to require the consent of Gibraltar Holdings or such Guarantor to any
future amendment, consent or waiver of the terms of the Credit Agreement.

(e)
(i) Upon the earlier to occur of (x) 30 days after Gibraltar Holdings converting
into a Domestic Subsidiary, and (y) Gibraltar Holdings retaining for a period of
more than 10 days any material cash in excess of the amount of cash necessary to
continue to operate in the ordinary course and to comply with any Requirement of
Law, as reasonably determined by it or the Borrower, in each case, subject to
extension by the Administrative Agent in its sole discretion, Gibraltar Holdings
shall execute and deliver a security agreement granting the Collateral Trustee a
first-priority Lien in all assets of Gibraltar Holdings (other than, for the
avoidance of doubt, any voting Equity Interests of Peabody Investments
(Gibraltar) Limited in excess of 65% thereof (and any proceeds therefrom) and
other Excluded Assets owned by Gibraltar Holdings) to secure the Priority Lien
Obligations (as defined in the Collateral Trust Agreement), in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) upon
request of the Administrative Agent, at the expense of the Borrower, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem reasonably necessary or
desirable in obtaining the full benefits of, or (as applicable) in creating,
perfecting and preserving the Liens of, the foregoing documents, including the
filing of financing statements reasonably necessary or advisable in the opinion
of the Administrative Agent or the Collateral Trustee to perfect any security
interests created under the foregoing documents.

SECTION 7.    MISCELLANEOUS PROVISIONS.
(a)
Ratification. This Amendment No. 5 is limited to the matters specified herein
and shall not constitute acceptance or waiver, or, to the extent not expressly
set forth herein, an amendment or modification, of any other provision of the
Credit Agreement or any other Loan Document. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement or any other Loan Document or instruments securing the same,
which shall remain in full force and effect as modified hereby or by instruments
executed concurrently herewith, and each of the parties hereto acknowledges and
agrees that the terms of this Amendment No. 5 constitute an



-8-
US-DOCS\101516895.11

--------------------------------------------------------------------------------




amendment of the terms of pre-existing Indebtedness and the related agreement,
as evidenced by the Amended Credit Agreement.
(b)
Governing Law; Submission to Jurisdiction, Consent to Service of Process, Waiver
of Jury Trial, Etc. Sections 10.14 and 10.15 of the Credit Agreement are
incorporated by reference herein as if such Sections appeared herein, mutatis
mutandis.

(c)
Severability. Section 10.12 of the Credit Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

(d)
Counterparts; Headings. This Amendment No. 5 may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 5 by telecopy or other electronic imaging means (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Amendment No. 5. Article and Section headings used herein are included for
convenience of reference only, shall not constitute a part hereof, shall not be
given any substantive effect and shall not affect the interpretation of this
Amendment No. 5.

(e)
Third Party Beneficiary. The Collateral Trustee shall be an express third party
beneficiary of this Amendment No. 5.

(f)
Amendment, Modification and Waiver. This Amendment No. 5 may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

(g)
Lender Consents. Each Lender party hereto (it being agreed that all of such
Lenders constitute Required Lenders under the Credit Agreement) hereby (i)
consents to the Administrative Agent delivering a direction in writing to the
Collateral Trustee (it being agreed that such direction constitutes an Act of
Required Secured Parties under the Collateral Trust Agreement) authorizing and
directing the Collateral Trustee to execute Security Agreement Amendment No. 1
and (ii) approves the terms set forth herein and consents to the execution and
delivery of Security Agreement Amendment No. 1.



[Remainder of page intentionally blank; signatures begin next page]




-9-
US-DOCS\101516895.11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed by their respective authorized officers as of the date first above
written.


PEABODY ENERGY CORPORATION, as Borrower




 
By: /s/ Walter L. Hawkins, Jr.
 
Name: Walter L. Hawkins, Jr.
 
Title: Senior Vice President, Finance



[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------




PEABODY INTERNATIONAL HOLDINGS, LLC
By: Peabody Investments Corp., as its sole member


 
By: /s/ Walter L. Hawkins, Jr.
 
Name: Walter L. Hawkins, Jr.
 
Title: Senior Vice President, Finance



PEABODY IC FUNDING CORP.


 
By: /s/ Walter L. Hawkins, Jr.
 
Name: Walter L. Hawkins, Jr.
 
Title: President



BIG SKY COAL COMPANY


 
By: /s/ Bryce G. West
 
Name: Bryce G. West
 
Title: President



PEABODY SAGE CREEK MINING, LLC
SAGE CREEK HOLDINGS, LLC


 
By: /s/ Mark A. Scimio
 
Name: Mark A. Scimio
 
Title: President



PEABODY TWENTYMILE MINING, LLC


 
By: /s/ Patrick K. Sollars
 
Name: Patrick K. Sollars
 
Title: President















[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------






AMERICAN LAND DEVELOPMENT, LLC
AMERICAN LAND HOLDINGS OF COLORADO, LLC
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
AMERICAN LAND HOLDINGS OF INDIANA, LLC
AMERICAN LAND HOLDINGS OF KENTUCKY, LLC
BIG RIDGE, INC.
BTU WESTERN RESOURCES, INC.
COALSALES II, LLC
CONSERVANCY RESOURCES, LLC
EL SEGUNDO COAL COMPANY, LLC
HAYDEN GULCH TERMINAL, LLC
HILLSIDE RECREATIONAL LANDS, LLC
JAMES RIVER COAL TERMINAL, LLC
KAYENTA MOBILE HOME PARK, INC.
KENTUCKY UNITED COAL, LLC
MOFFAT COUNTY MINING, LLC
NEW MEXICO COAL RESOURCES, LLC
PEABODY AMERICA, LLC
PEABODY ARCLAR MINING, LLC
PEABODY ASSET HOLDINGS, LLC
PEABODY BEAR RUN MINING, LLC
PEABODY BEAR RUN SERVICES, LLC
PEABODY CABALLO MINING, LLC
PEABODY CARDINAL GASIFICATION, LLC
PEABODY CHINA, LLC
PEABODY COALSALES, LLC
PEABODY COALTRADE, LLC
PEABODY COLORADO OPERATIONS, LLC
PEABODY COLORADO SERVICES, LLC
PEABODY COULTERVILLE MINING, LLC
PEABODY DEVELOPMENT COMPANY, LLC
PEABODY ELECTRICITY, LLC
PEABODY EMPLOYMENT SERVICES, LLC
PEABODY GATEWAY NORTH MINING, LLC



 
By: /s/ Walter L. Hawkins, Jr.
 
Name: Walter L. Hawkins, Jr.
 
Title: Senior Vice President, Finance



[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------





PEABODY GATEWAY SERVICES, LLC
PEABODY GLOBAL FUNDING, LLC
PEABODY HOLDING COMPANY, LLC
PEABODY ILLINOIS SERVICES, LLC
PEABODY INDIANA SERVICES, LLC
PEABODY INTERNATIONAL INVESTMENTS, INC.
PEABODY INTERNATIONAL SERVICES, INC.
PEABODY INVESTMENTS CORP.
PEABODY MIDWEST MANAGEMENT SERVICES, LLC
 
PEABODY MIDWEST MINING, LLC
PEABODY MIDWEST OPERATIONS, LLC
PEABODY MIDWEST SERVICES, LLC
PEABODY MONGOLIA, LLC
PEABODY NATURAL GAS, LLC
PEABODY NATURAL RESOURCES COMPANY
PEABODY NEW MEXICO SERVICES, LLC
PEABODY OPERATIONS HOLDING, LLC
PEABODY POWDER RIVER MINING, LLC
PEABODY POWDER RIVER OPERATIONS, LLC
PEABODY POWDER RIVER SERVICES, LLC
PEABODY ROCKY MOUNTAIN MANAGEMENT SERVICES, LLC
PEABODY ROCKY MOUNTAIN SERVICES, LLC
PEABODY SCHOOL CREEK MINING, LLC
PEABODY SERVICES HOLDINGS, LLC
PEABODY TERMINALS, LLC
PEABODY VENEZUELA COAL CORP.
PEABODY VENTURE FUND, LLC
PEABODY WILD BOAR MINING, LLC
PEABODY WILD BOAR SERVICES, LLC
PEABODY WILLIAMS FORK MINING, LLC
PEABODY WYOMING SERVICES, LLC
PEABODY-WATERSIDE DEVELOPMENT, L.L.C.
PEC EQUIPMENT COMPANY, LLC
SAGE CREEK LAND & RESERVES, LLC
SHOSHONE COAL CORPORATION
TWENTYMILE COAL, LLC
NGS ACQUISITION CORP., LLC

 
By: /s/ Walter L. Hawkins, Jr.
 
Name: Walter L. Hawkins, Jr.
 
Title: Senior Vice President, Finance



[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------




PEABODY WESTERN COAL COMPANY
SENECA PROPERTY, LLC
UNITED MINERALS COMPANY, LLC


 
By: /s/ Robert F. Bruer
 
Name: Robert F. Bruer
 
Title: Vice President



SENECA COAL COMPANY, LLC


 
By: /s/ Charles R. Otec
 
Name: Charles R. Otec
 
Title: President







[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------


 


Executed as a Deed by
Peabody Holdings (Gibraltar) Limited
acting by:




 
By: /s/ Robert F. Bruer

…………………………………
Director




 
By: /s/ Scott Jarboe

…………………………………
Director/Secretary


[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------








GOLDMAN SACHS BANK USA, as Administrative Agent

 
By: /s/ Douglas Tansey
 
Name: Douglas Tansey
 
Title: Authorized Signatory











 




[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------


 


________________________________________, as a Term Lender


By    
    Name:
    Title:


[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA as an Incremental Revolving Lender

 
By: /s/ Douglas Tansey
 
Name: Douglas Tansey
 
Title: Authorized Signatory



[Signature Page to Amendment No. 5 to Credit Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------


 


Exhibit A


[Security Agreement Amendment No. 1]




US-DOCS\101516895.11

--------------------------------------------------------------------------------






AMENDMENT NO. 1 TO PRIORITY LIEN PLEDGE AND SECURITY AGREEMENT
AMENDMENT NO. 1 TO PRIORITY LIEN PLEDGE AND SECURITY AGREEMENT (this “Amendment
No. 1”), dated as of June 27, 2018, by and among PEABODY ENERGY CORPORATION, a
Delaware corporation (the “Borrower”), the other Grantors party hereto and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Priority Collateral Trustee (in such
capacity, including any permitted successor thereto, the “Priority Collateral
Trustee”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has entered into that certain Priority Lien Pledge and
Security Agreement, dated as of April 3, 2017, among the Borrower, the other
Grantors party thereto from time to time, and the Priority Collateral Trustee
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to, but not including, the date hereof, the “Security
Agreement”); and
WHEREAS, the Borrower has requested that the Security Agreement be amended as
set forth herein (the Security Agreement, as amended by this Amendment No. 1,
the “Amended Security Agreement”).
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:
SECTION 8.CERTAIN DEFINITIONS. Capitalized terms used (including in the preamble
and recitals hereto) but not defined herein shall have the meanings assigned to
such terms in the Amended Security Agreement.
SECTION 9.AMENDMENTS.
(g)
Section 4.10 of the Security Agreement is hereby amended and restated to read in
its entirety as follows:

“4.10    Deposit Accounts. Each Grantor shall deliver to the Priority Collateral
Trustee (i) within 60 days of the Execution Date (or such longer period as may
be agreed by the Priority Collateral Trustee acting at the direction of the
Controlling Priority Lien Representative) an executed deposit account control
agreement in form and substance reasonably satisfactory to the Controlling
Priority Lien Representative, providing for springing cash dominion upon a
Secured Debt Default, over all Deposit Accounts of the Grantors other than
Excluded Accounts and (ii) within 45 days after the formation of any additional
Deposit Account that is not an Excluded Account (or such longer period as may be
agreed by the Priority Collateral Trustee acting at the direction of the
Controlling Priority Lien Representative), exercise commercially reasonable
efforts to cause such


US-DOCS\101516895.11

--------------------------------------------------------------------------------




Deposit Account to be subject to an existing control agreement or another
control agreement in form and substance reasonably satisfactory to the
Controlling Priority Lien Representative (it being understood that any control
agreement purporting to impose liabilities on the Priority Collateral Trustee in
its individual capacity shall not be reasonably acceptable).”


(h)
Section 4.11 of the Security Agreement is hereby amended and restated to read in
its entirety as follows:

“4.11    Securities Entitlements; Securities Accounts. Each Grantor shall
exercise commercially reasonable efforts to maintain Securities Entitlements and
Securities Accounts with financial institutions that have agreed to comply with
entitlement orders and instructions issued or originated by the Priority
Collateral Trustee without further consent of such Grantor, such agreement to be
in form and substance reasonably satisfactory to the Controlling Priority Lien
Representative (it being understood that any control agreement purporting to
impose liabilities on the Priority Collateral Trustee in its individual capacity
shall not be reasonably acceptable).”


SECTION 10.REFERENCE TO AND EFFECT ON THE SECURITY AGREEMENT. On and after the
Amendment No. 1 Effective Date, each reference in the Security Agreement to
“this Agreement,” “hereunder,” “hereof” or text of like import referring to the
Security Agreement shall mean and be a reference to the Amended Security
Agreement.
SECTION 11.CONDITIONS PRECEDENT. The effectiveness of this Amendment No. 1 shall
be subject to the satisfaction or waiver of the following conditions precedent
(the date on which such conditions precedent are so satisfied or waived, the
“Amendment No. 1 Effective Date”):  
(h)
The Priority Collateral Trustee shall have received a duly authorized, executed
and delivered counterpart of the signature page to this Amendment No. 1 from the
Borrower, each other Grantor named on the signature pages hereto and the
Priority Collateral Trustee.

(i)
The Priority Collateral Trustee shall have received an Officers' Certificate to
the effect that this Amendment No. 1 will not result in a breach of any
provision or covenant contained in any of the Secured Debt Documents (as defined
in the Collateral Trust Agreement), and that this Amendment No. 1 was permitted
under Section 7.1 of the Collateral Trust Agreement.



2


US-DOCS\101516895.11

--------------------------------------------------------------------------------




(j)
The Priority Collateral Trustee shall have received a customary opinion of Jones
Day, counsel to the Borrower and special New York counsel to the other Grantors
addressed to the Priority Collateral Trustee and dated the Amendment No. 1
Effective Date to the effect that the execution of this Amendment No. 1 is
authorized or permitted by the Collateral Trust Agreement.

(k)
The Priority Collateral Trustee shall have received a direction from an Act of
Required Secured Parties (as defined in the Collateral Trust Agreement)
authorizing and directing the Priority Collateral Trustee to execute and deliver
this Amendment No. 1.

SECTION 12. MISCELLANEOUS PROVISIONS.
(a)
Ratification. This Amendment No. 1 is limited to the matters specified herein
and shall not constitute acceptance or waiver, or, to the extent not expressly
set forth herein, an amendment or modification, of any other provision of the
Security Agreement.

(b)
Governing Law; Submission to Jurisdiction; Waivers. Sections 9.11 and 9.12 of
the Security Agreement are incorporated by reference herein as if such Sections
appeared herein, mutatis mutandis.

(c)
Severability. Section 9.8 of the Security Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

(d)
Counterparts; Headings. This Amendment No. 1 may be executed by one or more of
the parties to this Amendment No. 1 on any number of separate counterparts
(including by facsimile or other electronic imaging means), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment No. 1 by
facsimile or other electronic transmission (e.g., “pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart of this Amendment
No. 1. The section headings used in this Amendment No. 1 are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

(e)
Amendment, Modification and Waiver. This Amendment No. 1 may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

(f)
Concerning the Priority Collateral Trustee. Wilmington Trust, National
Association is entering into this Amendment No. 1 solely in its capacity as
Priority Collateral Trustee, upon the direction of an Act of Required Secured
Parties and in reliance on documents delivered to it pursuant to Section 4
hereof. In acting hereunder, the Priority Collateral



3


US-DOCS\101516895.11

--------------------------------------------------------------------------------




Trustee shall have all of the rights, privileges and immunities of the Priority
Collateral Trustee set forth in the Security Agreement, the Collateral Trust
Agreement and the other Priority Lien Documents (as defined in the Collateral
Trust Agreement), as though fully set forth herein.
[Remainder of page intentionally blank; signatures begin next page]






4


US-DOCS\101516895.11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the date first above
written.


PEABODY ENERGY CORPORATION, as Borrower




By:    
Name:
Title:


[Signature Page to Amendment No. 1 to Priority Lien Pledge and Security
Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------






AMERICAN LAND DEVELOPMENT, LLC
AMERICAN LAND HOLDINGS OF COLORADO, LLC
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
AMERICAN LAND HOLDINGS OF INDIANA, LLC
AMERICAN LAND HOLDINGS OF KENTUCKY, LLC
BIG RIDGE, INC.
BTU WESTERN RESOURCES, INC.
COALSALES II, LLC
CONSERVANCY RESOURCES, LLC
EL SEGUNDO COAL COMPANY, LLC
HAYDEN GULCH TERMINAL, LLC
HILLSIDE RECREATIONAL LANDS, LLC
JAMES RIVER COAL TERMINAL, LLC
KAYENTA MOBILE HOME PARK, INC.
KENTUCKY UNITED COAL, LLC
MOFFAT COUNTY MINING, LLC
NEW MEXICO COAL RESOURCES, LLC
PEABODY AMERICA, LLC
PEABODY ARCLAR MINING, LLC
PEABODY ASSET HOLDINGS, LLC
PEABODY BEAR RUN MINING, LLC
PEABODY BEAR RUN SERVICES, LLC
PEABODY CABALLO MINING, LLC
PEABODY CARDINAL GASIFICATION, LLC
PEABODY CHINA, LLC
PEABODY COALSALES, LLC
PEABODY COALTRADE, LLC
PEABODY COLORADO OPERATIONS, LLC
PEABODY COLORADO SERVICES, LLC
PEABODY COULTERVILLE MINING, LLC
PEABODY DEVELOPMENT COMPANY, LLC
PEABODY ELECTRICITY, LLC
PEABODY EMPLOYMENT SERVICES, LLC
PEABODY GATEWAY NORTH MINING, LLC



By:                             
Name: Walter L. Hawkins, Jr.
Title: Senior Vice President, Finance


[Signature Page to Amendment No. 1 to Priority Lien Pledge and Security
Agreement]
US-DOCS\101516895.11

--------------------------------------------------------------------------------






PEABODY GATEWAY SERVICES, LLC
PEABODY GLOBAL FUNDING, LLC
PEABODY HOLDING COMPANY, LLC
PEABODY ILLINOIS SERVICES, LLC
PEABODY INDIANA SERVICES, LLC
PEABODY INTERNATIONAL INVESTMENTS, INC.
PEABODY INTERNATIONAL SERVICES, INC.
PEABODY INVESTMENTS CORP.
PEABODY MIDWEST MANAGEMENT SERVICES, LLC
 
PEABODY MIDWEST MINING, LLC
PEABODY MIDWEST OPERATIONS, LLC
PEABODY MIDWEST SERVICES, LLC
PEABODY MONGOLIA, LLC
PEABODY NATURAL GAS, LLC
PEABODY NATURAL RESOURCES COMPANY
PEABODY NEW MEXICO SERVICES, LLC
PEABODY OPERATIONS HOLDING, LLC
PEABODY POWDER RIVER MINING, LLC
PEABODY POWDER RIVER OPERATIONS, LLC
PEABODY POWDER RIVER SERVICES, LLC
PEABODY ROCKY MOUNTAIN MANAGEMENT SERVICES, LLC
PEABODY ROCKY MOUNTAIN SERVICES, LLC
PEABODY SCHOOL CREEK MINING, LLC
PEABODY SERVICES HOLDINGS, LLC
PEABODY TERMINALS, LLC
PEABODY VENEZUELA COAL CORP.
PEABODY VENTURE FUND, LLC
PEABODY WILD BOAR MINING, LLC
PEABODY WILD BOAR SERVICES, LLC
PEABODY WILLIAMS FORK MINING, LLC
PEABODY WYOMING SERVICES, LLC
PEABODY-WATERSIDE DEVELOPMENT, L.L.C.
PEC EQUIPMENT COMPANY, LLC
SAGE CREEK LAND & RESERVES, LLC
SHOSHONE COAL CORPORATION
TWENTYMILE COAL, LLC
NGS ACQUISITION CORP., LLC

By:                             
Name: Walter L. Hawkins, Jr.
Title: Senior Vice President, Finance


[Signature Page to Amendment No. 1 to Priority Lien Pledge and Security
Agreement]


US-DOCS\101516895.11

--------------------------------------------------------------------------------








PEABODY INTERNATIONAL HOLDINGS, LLC



By: Peabody Investments Corp., as its sole member


By:                             
Name: Walter L. Hawkins, Jr.
Title: Senior Vice President, Finance




PEABODY IC FUNDING CORP.





By:                             
Name: Walter L. Hawkins, Jr.
Title: President




BIG SKY COAL COMPANY





By:                                
Name: Bryce G. West
Title: President




PEABODY SAGE CREEK MINING, LLC
SAGE CREEK HOLDINGS, LLC





By:                             
Name: Mark A. Scimio
Title: President




PEABODY TWENTYMILE MINING, LLC





By:                                
Name: Patrick K. Sollars
Title: President


[Signature Page to Amendment No. 1 to Priority Lien Pledge and Security
Agreement]
US-DOCS\101516895.11

--------------------------------------------------------------------------------






PEABODY WESTERN COAL COMPANY
SENECA PROPERTY, LLC
UNITED MINERALS COMPANY, LLC




By:                             
Name: Robert F. Bruer
Title: Vice President




SENECA COAL COMPANY, LLC





By:                             
Name: Charles R. Otec
Title: President






[Signature Page to Amendment No. 1 to Priority Lien Pledge and Security
Agreement]
US-DOCS\101516895.11

--------------------------------------------------------------------------------










Executed as a Deed by
Peabody Holdings (Gibraltar) Limited
acting by:




…………………………………
Director






…………………………………
Director/Secretary


[Signature Page to Amendment No. 1 to Priority Lien Pledge and Security
Agreement]
US-DOCS\101516895.11

--------------------------------------------------------------------------------






WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as Priority
Collateral Trustee


By    
    Name:
    Title:
 




[Signature Page to Amendment No. 1 to Priority Lien Pledge and Security
Agreement]
US-DOCS\101516895.11